Citation Nr: 0203556	
Decision Date: 04/18/02    Archive Date: 04/26/02	

DOCKET NO.  99-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a temporary total rating due to a period 
of convalescence following surgery in May 1997.

2.  Whether there was clear and unmistakable error (CUE) in 
the March 5, 1992, RO rating decision which did not grant 
entitlement to service connection for laryngitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to August 
1988 and from August to December 1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, in December 1997 and in June 1998.

In statements dated in January 1998, including the notice of 
disagreement, the veteran raised contentions to the effect 
that an effective date earlier than May 12, 1997, was 
warranted for service connection for laryngitis.  That 
question is inextricably intertwined with the issue of 
whether or not there was CUE in the March 5, 1992, RO rating 
decision which failed to grant entitlement to service 
connection for laryngitis.  As such, the issue of an earlier 
effective date must be resolved prior to further appellate 
consideration of the CUE claim.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

In a May 1998 statement, the veteran also raised contentions 
of entitlement to a temporary total rating for a period of 
convalescence following surgery in March 1998.  In an April 
1999 statement, the veteran raised contentions to the effect 
that separate ratings were warranted for her service-
connected allergies, sinusitis, and rhinitis.  Those 
questions have not been considered by the RO or otherwise 
developed for appellate review.  Accordingly, the Board has 
no jurisdiction over those questions; and therefore, they are 
referred to the RO for appropriate action.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).



FINDINGS OF FACT

1.  Service connection is in effect for laryngitis, status 
post vocal cord polyp removal, evaluated as 30 percent 
disabling from May 12, 1997.  

2.  On May 23, 1997, the veteran underwent microlaryngoscopy 
and vocal cord stripping.

3.  There was no report issued at the time of the veteran's 
release from the hospital in May 1997, which showed that she 
required a period of convalescence following her 
microlaryngoscopy.


CONCLUSION OF LAW

The criteria for a temporary total rating for a period of 
convalescence following surgery on May 23, 1997, have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

Service connection is in effect for laryngitis, status post 
vocal cord polyp removal, evaluated as 30 percent disabling, 
effective May 12, 1997.  In May 1997, the veteran was 
evaluated for chronic laryngitis, which the examiner 
suspected was caused by a combination of smoking, chronic 
post nasal drainage from allergic rhinitis, and vocal cord 
fatigue from chronic talking.  It was noted that voice rest 
would helpful but that such rest would not be practical in 
view of her job position.  Shortly thereafter, a second 
private health care provider prescribed voice rest and stated 
that the veteran should be off telephone duty.

On May 23, 1997, the veteran was found to have hyperkeratosis 
of the true vocal cords and underwent microlaryngoscopy and 
vocal cord stripping.  Approximately 11 days later, the 
surgeon noted that the microlaryngoscopy and vocal cord 
stripping required voice rest and light duty from her normal 
job assignment for 2 to 3 weeks.  Three days later, he stated 
that the surgery had been related to the veteran's overuse 
and tension in her voice when talking on the telephone and 
that such continued activities would cause the vocal cord 
nodules to regenerate.  Six days later, the surgeon stated 
that the veteran should be limited to a small amount of phone 
usage and stated that she would be receiving speech therapy 
to regain the use of her voice.

In June 1997, the veteran's employment supervisor reported 
that the veteran had returned to work on June 2, 1997, and 
that she was being reassigned temporarily to a position that 
did not require constant talking on the telephone.  In a 
statement, received in July 1997, that supervisor indicated 
that most of the veteran's working time had been spent 
talking on the telephone with clients and that she had had 
several cases of hoarseness over the last couple of years, 
which she had attributed to too much talking.  The supervisor 
reportedly had no reason to doubt that and noted that in May 
1997, the veteran had missed all or part of many days due to 
hoarseness, including full days on May 2, May 23, May 28, May 
29, and May 30.  In July 1997, following an evaluation by a 
speech/language pathologist, it was recommended that the 
veteran be enrolled in individual therapy once a week for 45 
to 60 minutes for a period of 3 to 6 months.

In August 1997, a private physician stated that the veteran 
had persistent vocal raspiness, breathiness, and odynophonia 
secondary to her use of her accessory muscles of speech.  
There was slight persistent edema in the entire left vocal 
fold.  It was noted that no irregularity or deformity existed 
following surgery.  The examiner attributed the edema to the 
veteran's difficulty in normal voice production following 
surgery.  The examiner stated that the veteran would improve 
rapidly with speech therapy.

During a VA examination in September 1997, it was noted that 
the veteran continued to have a somewhat coarse, scratchy, 
fluctuating quality of voice.  The laryngeal examination 
revealed dryness and mild injection of the true vocal cords 
secondary to her surgery; the remainder of the nose and 
throat, including the nasopharynx, mouth, and neck were all 
within normal limits.  The relevant diagnosis was status post 
laryngitis and status post vocal cord polyps removed in May 
1997, healing satisfactorily.

From August 18, 1997, to February 1998, the veteran underwent 
speech therapy on an average of once or twice a month.  

On August 21, 1997, the veteran's family practitioner 
reported that the veteran had been under her care from August 
20 to September 20, 1997, and that she could return to work 
on September 22, 1997.  The nature of the illness was vocal 
cord therapy.  

In a statement, dated January 1998, the veteran chronicled, 
in part, her difficulty with her vocal cords.  Accompanying 
that statement was an undated certificate to return to work 
from her family practitioner.  It indicated that the veteran 
had been under the family practitioner's care from August 20, 
1997, to September 20, 1997, and that the veteran would be 
able to return to work on September 22, 1997.  The nature of 
the illness or injury was "vocal post operation 
convalescent".  

VA and private outpatient treatment and examination reports, 
dated from June 1997 to July 2001, show that the veteran 
continues to be treated for various disabilities, including 
chronic laryngitis.  

Correspondence, dated from September 1997 to June 2000, shows 
that the veteran was having job difficulty, due, in part, to 
her service-connected laryngitis.
Private medical records show that, in March 1998, the veteran 
underwent limited true cord stripping via microlaryngoscopy.  

Analysis

The veteran maintains that following her surgery in May 1997, 
she underwent a period of convalescence for which a temporary 
total rating is warranted.  

Under 38 C.F.R. § 4.30, a total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) of 38 C.F.R. 
§ 4.30, effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  Total ratings will 
be assigned under 38 C.F.R. § 4.30(a) if treatment of a 
service-connected disability results in any of the following:  
(1) Surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  

Convalescence is the state of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery is the 
act of regaining or returning toward a normal or healthy 
state.  As such, recovery should be viewed as the veteran's 
ability to regain or return to a normal or healthy state.  It 
is proper for a later medical opinion issued close to the 
time of discharge or release, to explain how long a period of 
convalescence is needed.  While such convalescence does not 
necessarily require in-home recovery, consideration of the 
veteran's ability to return to a normal or healthy state 
includes evidence of the veteran's ability to return to work.  
Felden v. West, 11 Vet. App. 427, 430 (1998).

The evidence shows that, in May 1997, the veteran underwent 
surgery for her service-connected laryngitis.  Although she 
required significant speech therapy following the surgery, 
there is no evidence in any of the medical reports dated in 
or proximate to May 1997, which show that she required a 
period of convalescence following that surgery.  The only 
competent evidence to the contrary comes from the veteran's 
family practitioner.  Although she reports that the veteran 
required a one-month period of convalescence from August to 
September 1997, that opinion was issued almost three months 
after the veteran's surgery.  

Not only is the evidence negative for a timely prescription 
of a period of convalescence, the evidence clearly shows that 
the veteran returned to work approximately two weeks after 
her surgery.  Although it was necessary to transfer her to a 
different job which reportedly caused less strain on her 
voice, she was, nevertheless, back at work full time.  As 
noted above, the veteran's ability to return to work suggests 
a return to a normal or healthy state.  In this regard, it 
should also be noted that VA disability ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from service-connected 
disabilities and residual conditions in civilian occupations.  
It follows that a total rating translates to total impairment 
in earning capacity.  Since the veteran had returned to work, 
a total rating for a period of convalescence following her 
May 1997 surgery was not warranted.  To that extent, the 
veteran's appeal is denied.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans' Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Public Law No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A).  That change in the law is 
applicable to all claims on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, Subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

In evaluating this appeal, the Board opines that the RO has 
met its duty to assist the veteran in the development of her 
claim for a temporary total rating under the VCAA.  By virtue 
of information sent to the veteran, including the statement 
of the case issued in June 1998, the veteran and her 
representative were notified of the evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
and, in fact, it appears that all such evidence has been 
obtained and associated with the claims folder.  That 
evidence includes a substantial body of medical records from 
the VA and private health care providers, dated from the time 
of the veteran's surgery in May 1997 to August 2001; 
statements from the veteran's employer; and numerous 
statements from the veteran detailing her difficulty at work 
and her efforts to alleviate such difficulties.  Indeed the 
veteran has not identified any outstanding evidence showing 
that a period of convalescence was prescribed at the time of 
or proximate to her May 1997 surgery.  The veteran has also 
been afforded an opportunity to have a hearing on her appeal; 
however, with respect to the issue of entitlement to a 
temporary total rating, she has not yet exercised that right.  
Therefore, the Board is of the opinion that the VA has met 
its duty to assist the veteran in the development of her 
claim and that there is no need for further development at 
this time.  Accordingly, it is not prejudicial for the Board 
to proceed to issue a decision on the merits in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993), VAOPGCPREC 16-
92.  


ORDER

Entitlement to a temporary total rating based on the need for 
a period of convalescence following surgery on May 23, 1997, 
is denied.  


REMAND

As noted above, the veteran has raised contentions to the 
effect that an effective date earlier than May 12, 1997, is 
warranted for service connection for laryngitis.  That 
question is inextricably intertwined with an issue which has 
been developed and certified to the Board for appeal, i.e., 
whether there was clear and unmistakable error (CUE) in the 
March 5, 1992, RO rating decision which did not grant 
entitlement to service connection for laryngitis.  

The veteran maintains that she has had laryngitis since 
service and that it has been associated with her service-
connected allergies, sinusitis, and rhinitis.  She notes that 
service connection for allergies, sinusitis, and rhinitis 
became effective the date after her discharge from service.  
Therefore, she maintains that such an effective date is also 
warranted for her service-connected laryngitis.  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

The RO should undertake all necessary 
development and adjudicate the question 
of entitlement to an effective date 
earlier than May 12, 1997, for service 
connection for laryngitis.  In so doing, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the issue of 
entitlement to an effective date earlier than May 12, 1997, 
for service connection for laryngitis.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

